Order entered December 2, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00668-CR

                JEFFREY MICHAEL WINEBERG, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-83346-2020

                                    ORDER

      Before the Court is the November 30, 2021 request of court reporter Janet

Dugger for additional time to file the reporter’s record in this appeal. We GRANT

the request to the extent we ORDER the reporter’s record due by January 3, 2022.

See TEX. R. APP. P. 35.3(c) (each extension must not exceed 30 days in an ordinary

appeal).


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE